This opinion will be unpublished and
                         may not be cited except as provided by
                         Minn. Stat. § 480A.08, subd. 3 (2014).

                              STATE OF MINNESOTA
                              IN COURT OF APPEALS
                                    A14-2156

                             Peter Loren Martel, petitioner,
                                       Appellant,

                                           vs.

                                   State of Minnesota,
                                      Respondent.

                                   Filed July 13, 2015
                                        Affirmed
                                   Rodenberg, Judge

                             Beltrami County District Court
                                 File No. 04-CR-13-83

Cathryn Middlebrook, Chief Appellate Public Defender, Kathryn Lockwood, Assistant
Public Defender, Connor Chapman (certified student attorney), St. Paul, Minnesota (for
appellant)

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Annie P. Claesson-Huseby, Beltrami County Attorney, Katherine D. Galler, Assistant
County Attorney, Bemidji, Minnesota (for respondent)

      Considered and decided by Stauber, Presiding Judge; Rodenberg, Judge; and
Klaphake, Judge.*




*
 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to Minn.
Const. art. VI, § 10.
                        UNPUBLISHED OPINION

RODENBERG, Judge

      Appellant challenges the district court’s award of restitution for medical expenses

incurred by the victim of his indecent exposure, arguing that the expenses were not

medically necessary and not directly caused by appellant’s crime. We affirm.

                                        FACTS

      In January 2013, appellant Peter Martell exposed his partially-erect penis to A.V.,

a high school acquaintance of appellant’s, at A.V.’s workplace. Appellant was charged

with and convicted of misdemeanor indecent exposure, in violation of Minn. Stat.

§ 617.23, subd. 1(1) (2012).

      After the incident, A.V. had problems that seemed to result from appellant’s

crime, including anxiety and diarrhea. Her doctor ordered a colonoscopy to determine if

A.V.’s diarrhea had an organic cause. The colonoscopy was “unremarkable,” suggesting

that A.V.’s symptoms were in fact caused by the anxiety she had about appellant’s crime.

Before the sentencing hearing, A.V. submitted documents supporting her request for

$2,353.84 in restitution arising from the colonoscopy procedure.

      At sentencing, a victim’s advocate read A.V.’s victim impact statement. A.V.

stated that she “used to feel comfortable at [her] workplace, but not anymore” and that

she did “not feel comfortable around male customers at work.” Additionally, A.V. “spent

a lot of time wondering if I am the first victim of this man, or one of many.” A.V. had

“taken time off work to go to the doctor multiple times . . . been tested and diagnosed

with anxiety . . . [and] incurred medical expenses.” She requested restitution for her


                                            2
medical expenses.      The district court sentenced appellant, including a restitution

obligation, and set a separate hearing for arguments concerning the amount of restitution.

       Before the restitution hearing, appellant filed an affidavit challenging the propriety

of a restitution award for the colonoscopy expenses. He argued that there was “no basis

or support” for the restitution, that the request does not “specify any reason justifying

certain amounts of restitution claimed,” and that “the request for restitution does not

adequately identify how, what, when, or why the restitution request is made for the

amount requested.”

       At the restitution hearing, the state rested on the restitution certificate form and

accompanying exhibits, which included a letter from appellant’s doctor to the district

court. The doctor’s letter stated:

              [A.V.] is a patient of mine. She was significantly traumatized
              by an event of indecent exposure. Shortly after that, she
              developed some significant diarrhea. It would seem to be
              exacerbated anytime there is some involvement with this
              court case. She ended up needing a colonoscopy which
              fortunately was found to be unremarkable, therefore, even
              more so contributing to the fact that the stress and anxiety of
              the assailant [sic] had caused had caused [sic] her symptoms.

Appellant’s counsel offered no additional affidavits, exhibits, testimony or evidence. The

district court ordered restitution in the full amount requested by A.V., stating that there

could “be no argument that her diarrhea was a physical manifestation of the distress she

suffered as a result of that assault.” The district court stated that “A.V.’s diarrhea was a

direct result of [appellant’s] actions” and “A.V.’s decision to follow her doctor’s




                                             3
recommendation for a colonoscopy was reasonable and appropriate under the

circumstances.”

       Appellant subsequently moved the district court to modify his sentence. Appellant

sought to introduce information related to diarrhea and colonoscopies as part of this

motion. The district court construed the motion as one for postconviction relief, denied

the motion, and affirmed its earlier restitution award. This appeal followed.

                                     DECISION

       Appellant raises two arguments to support his position that the restitution order

should be reversed and vacated. He first argues that there was insufficient evidence to

prove that appellant’s colonoscopy, ordered due to her diarrhea symptoms, was a direct

result of the offense he committed. He also argues that there was insufficient evidence to

prove that the colonoscopy was necessary and compensable.

       Crime victims have a “right to receive restitution as part of the disposition of a

criminal charge.” Minn. Stat. § 611A.04, subd. 1(a) (2012). They “are entitled to

restitution for losses they incur from the crime.” State v. Miller, 842 N.W.2d 474, 477

(Minn. App. 2014), review denied (Minn. Apr. 15, 2014).

       District courts have significant discretion in awarding restitution.      State v.

Tenerelli, 598 N.W.2d 668, 671 (Minn. 1999). We review the district court’s restitution

determination for an abuse of its discretion. Id. at 672. However, whether an item is

compensable under the restitution statute is a legal question we review de novo. State v.

Ramsay, 789 N.W.2d 513, 517 (Minn. App. 2010).




                                            4
       The district court record “must provide a factual basis for [a restitution] award.”

State v. Keehn, 554 N.W.2d 405, 408 (Minn. App. 1996), review denied (Minn. Dec. 17,

1996). The state must prove by a preponderance of the evidence that “the amount of loss

sustained by a victim [is] a result of the offense” and a particular expense’s

“appropriateness.”   Minn. Stat. § 611A.045, subd. 3(a) (2012).          In challenging a

restitution award, a convicted defendant has a burden of production that “must include a

detailed sworn affidavit of the offender setting forth all challenges to the restitution or

items of restitution, and specifying all reasons justifying dollar amounts of restitution

which differ from the amounts requested by the victim or victims.” Id.

       The restitution statute’s “broad language gives the [district] court significant

discretion to award restitution for a victim’s expenses,” Tenerelli, 598 N.W.2d at 671,

and provides that an award includes, “but is not limited to, any out-of-pocket losses

resulting from the crime,” Minn. Stat. § 611A.04, subd. 1(a). Restitution can be awarded

“only for losses the defendant directly caused by the conduct that led to his conviction.”

Miller, 842 N.W.2d at 477 (quotation omitted). Restitution requests “must describe the

items or elements of loss, itemize the total dollar amounts of restitution claimed, and

specify the reasons justifying these amounts.” Minn. Stat. § 611A.04, subd. 1(a). The

primary purpose of restitution is “to compensate the crime victim for losses by restoring

the victim’s original financial condition.” State v. Maxwell, 802 N.W.2d 849, 852 (Minn.

App. 2011), review denied (Minn. Oct. 26, 2011).

       Here, the state was required to prove that A.V.’s colonoscopy was more likely

than not caused by appellant’s behavior and was required to prove the amount of the


                                            5
restitution. See Minn. Stat. § 611A.04, subd. 1(a) (stating losses include “medical and

therapy costs”); Minn. Stat. § 611A.045, subd. 3(a) (stating “the proper amount or type of

restitution must be resolved by the court by the preponderance of the evidence”); State v.

Fader, 358 N.W.2d 42, 48 (Minn. 1984) (stating loss to a sexual assault victim “would

include the cost of necessary treatment and related expenses”).

       Appellant mischaracterizes the holding in Fader, as supporting the proposition

that “[m]edical treatment and related expenses can be claimed under restitution only

when necessary.” In Fader, the supreme court observed that victims of sexual assault

may have losses “difficult to quantify” and followed this observation by stating “[i]t

would include the cost of necessary treatment and related expenses, but beyond that, one

gets into the realm of speculation.” 358 N.W.2d at 48. Fader does not stand for the

proposition that only necessary treatment and expenses are compensable under the statute

for any victim. Minnesota courts have permitted restitution for damages suffered by

victims in a wide variety of situations, including awards for expenses beyond strictly

necessary medical expenses. See, e.g., State v. Rodriguez, ___ N.W.2d ___, 2015 WL

2185004, at *5 (Minn. App. May 11, 2015) (stating that because the victim suffered

psychological trauma as a result of the offense, and moving expenses were directly linked

to that trauma, it was within the district court’s discretion to award restitution for those

expenses); Tenerelli, 598 N.W.2d at 672 (affirming restitution awarded for a Hmong Hu

Plig healing ceremony); State v. Maidi, 537 N.W.2d 280, 285 (Minn. 1995) (concluding

that expenses relating to counter-abduction operation was compensable as restitution);

Keehn, 554 N.W.2d at 408-09 (affirming award to Department of Human Services, as an


                                             6
insurer, for expenses incurred when providing the victim’s child with psychological

services and counseling).

       The district court concluded that the letter from A.V.’s doctor demonstrates that

“A.V.’s diarrhea was a direct result of [appellant’s] actions” and “A.V.’s decision to

follow her doctor’s recommendation for a colonoscopy was reasonable and appropriate

under the circumstances.” Appellant offered no evidence to support his arguments.1

       There is ample evidence in the record to support the district court’s restitution

award. The record supports a conclusion that appellant’s conduct was more likely than

not the direct cause for A.V.’s symptoms, which in turn necessitated a diagnostic

procedure to determine the source of her symptoms and her treatment.

       Appellant correctly notes that the doctor’s letter does not explicitly state that

A.V.’s symptoms were directly caused by appellant’s conduct. But a common-sense

reading of that letter makes evident that the “unremarkable” results of the colonoscopy

support the conclusion that A.V.’s diarrhea symptoms were more likely than not caused

by appellant’s crime. The procedure ruled out organic causes for A.V.’s symptoms. The

district court was well within its broad discretion in drawing the reasonable inference that

the cause of the colonoscopy expense was appellant’s crime (and not some other medical

condition that would have been discovered by the colonoscopy).                Because the

colonoscopy was reasonably required to determine the cause of A.V.’s symptoms and the


1
  In the postconviction order denying vacation of the restitution award, the district court
observed that information appellant submitted with his postconviction petition constituted
an improper attempt to supplement the record with additional information that was not in
the record at the time of sentencing.

                                             7
potential treatment, and because crime victims are entitled to restitution for costs they

incurred because of a crime, Miller, 842 N.W.2d at 477, the district court did not err in

concluding that the costs of A.V.’s colonoscopy were appropriately included as

restitution in appellant’s sentence. See also State v. Palubicki, 727 N.W.2d 662 (Minn

2007) (holding that the district court did not abuse its discretion in ordering restitution to

a murder victim’s adult children for their personal expenses resulting from the murder,

including expenses for their voluntary attendance at the trial).

       Appellant also argues that the colonoscopy is “too attenuated” to be a direct result

of appellant’s criminal conduct, and that it is not the sort of procedure or expense

typically resulting from indecent exposure. The colonoscopy procedure was intended to

rule out other possible causes of A.V.’s symptoms.           A.V.’s doctor stated that her

symptoms started after appellant’s crime and were exacerbated whenever there was

“some involvement with this court case.” The restitution statute explicitly provides that

medical expenses are properly compensable costs for crime victims, stating that

“restitution may include, but is not limited to, any out-of-pocket losses resulting from the

crime, including medical . . . costs.” Minn. Stat. § 611A.04, subd. 1(a) (emphasis added).

It is undisputed that the cost of the colonoscopy was $2,353.84. While a colonoscopy

may not be a medical test typically required for victims in indecent exposure cases, the

particular facts before us are that A.V. was “significantly traumatized” by the incident

and she suffered from “significant diarrhea.” Her doctor also stated that she “ended up

needing a colonoscopy” to rule out other causes of the diarrhea. The particular facts of

this case establish a link between the crime and A.V.’s medical procedure and resulting


                                              8
expenses. Moreover, the goal of restitution is to restore the victim to her “original

financial condition” had the incident not occurred. Maxwell, 802 N.W.2d at 852. The

district court’s restitution award served that purpose.

       We conclude that the district court did not abuse its discretion in awarding

restitution for the costs of A.V.’s colonoscopy. Because A.V. suffered trauma resulting

in “significant diarrhea” as a result of appellant’s criminal conduct, and the cost of this

procedure was directly linked to ruling out other diseases as the source of A.V.’s

symptoms, we conclude that the district court acted within its discretion in awarding

restitution of $2,353.84.

       Affirmed.




                                              9